PER CURIAM.
The trial court determined that the county had acted improperly in completely terminating access to appellee’s property from an adjacent public roadway. Upon review of the record, the briefs of the parties and the argument of counsel, we do not believe reversible error has been demonstrated. Cf. Pinellas County v. Austin, 323 So.2d 6 (Fla. 2d DCA 1975). Accordingly, we affirm the judgment of the trial court.
ANSTEAD and BERANEK, JJ., and OWEN, WILLIAM G, Jr., Associate Judge, concur.